Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	Claims 21-45 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Rasmussen (US 2007/0237916 A1), Shelley (US 2009/0088711 A1), Allgeuer (US 6946182 B2), Zhang (US 6617016 B2), Nielsen (US 2009/0216207 A1), and/or Weil (US 4,546,143 A).   	Rasmussen, Shelley, Allgeuer, Zhang, Nielsen, and/or Weil teach a soft odor barrier material in a medical device (as an ostomy device), the odor barrier material comprising: 
 		an elastomer selected from a styrene block (SBS) copolymer and a polyolefin elastomer;
 	 	an odor barrier material as polybutene, a nanofiller or zeolite (silica gel); and
 	 	inorganic fillers including silica, talc, or mica..
 	However, as to independent claim 21, Rasmussen, Shelley, Allgeuer, Zhang, Nielsen, and/or Weil fail to teach or fairly suggest: that the soft odor barrier material comprises the combination of: 		an antiblocking agent that imparts an interior rough surface having an arithmetic mean surface roughness (Ra) of not less than 0.1 micrometer; and 		 wherein the odor barrier material is non-blocking upon folding and packaging. 
  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Rasmussen, Shelley, Allgeuer, Zhang, Nielsen, and/or Weil to provide any of the above combinations as recited in claim 21.   	One of skill would have not been motivated to provide the above combination, where the cited references, alone or in combination fail to teach or fairly suggest the combination of: 		an antiblocking agent that imparts an interior rough surface having an arithmetic mean surface roughness (Ra) of not less than 0.1 micrometer; and 		 wherein the odor barrier material is non-blocking upon folding and packaging. 
  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781